Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 08/03/2022:
Claims 18-26 have been examined.
No claims have been currently amended by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Response to Amendment
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 20170043671), hereinafter Campbell, further in view of SANLI (WO 2011009543A2), hereinafter SANLI.
Regarding claim 18, Campbell renders obvious a battery-based residential power system, comprising:
a stationary home power station, comprising at least one port for accepting a removable battery pack (see at least Campbell P. [0006]: “There are two types of services that are performed on batteries.  The first one is "charging" which is performed by connecting the battery to a charging spot (also referred to as charge spot) thereby allowing the vehicle to be charged from the power grid.  The second one is "switching" (also referred to as swap(ing)) which is performed by replacing a discharged battery by a charged battery at battery swapping stations (also referred to as swap station).”; P. [0045]: “The electric vehicle service network 1 may include battery service stations configured to provide energy to an electric vehicle 3. In particular, the electric vehicle service network 1 may comprise one or more charge stations for charging the one or more batteries and/or one or more swap stations to exchange the one or more batteries from the electric vehicle 3. The electric vehicle service network 1 may also comprise bi-stations comprising both a charging station and a swap station. … For example, the one or more batteries of the electric vehicle may be charged at one or more charge stations, which may be located on private property (e.g., the home of the user, etc.)” *Examiner notes that while Campbell does not verbatim disclose a swap station in particular located at a home, Campbell does verbatim disclose bi-stations comprising charging and swap stations together, as well as charging stations located at a home. It would therefore be obvious to one of ordinary skill in the art to locate a bi-station at a home.), the home power station electrically coupled to a home electrical system (Examiner notes that home electrical systems are common and well known in the art and that it would be obvious to connect a home-based charging station to the home electrical system) that is coupled to a utility power system (see at least Campbell Fig. 3; P. [0056]: “Particularly, FIG. 3 illustrates a control system collaborating with an electric vehicle 3, a charge spot 11 and a power grid 4.”; P. [0057]: “The charge spot 11 may provide electric current to the electric vehicles 3 for charging the batteries of said vehicles.  The charge spot 11 may be supplied with electric power from the power grid 4.”);
a vehicle power station, comprising at least one port for accepting a removable battery pack (see at least Campbell P. [0045]: “Furthermore, in some embodiments, the one or more batteries of the electric vehicle may be exchanged for charged batteries at the one or more battery exchange stations within the electric vehicle service network 1.”; P. [0063]: “The swap station 12 may comprise a battery warehouse 122 in which batteries 123 are charged and stored and one or more battery swap lanes 121 for receiving a vehicle and exchanging a spent (or at least partially spent) battery in an electric vehicle 3 by a charged (or at least partially charged) battery from the battery warehouse 122.”); and
a removable battery pack that is configured to be accepted by the home power station and the vehicle power station (see at least Campbell Fig. 5, #123).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of combining charging stations and swap stations into bi-stations as taught by Campbell in the home-located stations as taught by Campbell in order to give a user the ability to swap batteries for their electric vehicle in their home with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)
Campbell does not explicitly disclose through the invention, or is missing a removable battery pack that is configured to be accepted by the home power station port and the vehicle power station port.
However, SANLI teaches through the invention (see entire document), particularly in fig. 1-4, page 4, 6th paragraph from the bottom – teaching user that stopes at one of the automatic vending machines, removes the completely discharged removable battery modules from the motor vehicle and inserts them into the automatic vending machine.
SANLI further teaches through the invention (see entire document), particularly in fig. 1-4, page 5, 6th paragraph from the top – teaching receiving devices of the automatic vending machine that are of the same design as in the motor vehicle, so that the standard alternating battery modules can each be used in any of the receiving devices.
	The Examiner finds that the above, in the SANLI reference, teaches on the “removable battery pack configured to be accepted by/inserted into home power station port and vehicle power station port, similar to how it is introduced in fig. 9, Para [0026] of the instant application, at least as published.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Campbell by incorporating, applying and utilizing the above steps, technique and features as taught by SANLI. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to use standard alternating battery modules in any of receiving devices, wherein the receiving devices of automatic vending machine are of the same design as in motor vehicle (see entire SANLI document, particularly page 5, 6th paragraph from the top).

	Regarding claim 19, Campbell teaches the system of claim 18.
	Campbell further teaches wherein the removable battery pack is mated with the home power station and receives power from the home electrical system (see at least Campbell P. [0045]: “For example, the one or more batteries of the electric vehicle may be charged at one or more charge stations, which may be located on private property (e.g., the home of the user, etc.)”).

Regarding claim 20, Campbell teaches the system of claim 18.
Campbell further teaches wherein the home electrical system receives power from the utility power system (see at least Campbell P. [0006]: “There are two types of services that are performed on batteries.  The first one is "charging" which is performed by connecting the battery to a charging spot (also referred to as charge spot) thereby allowing the vehicle to be charged from the power grid.  The second one is "switching" (also referred to as swap(ing)) which is performed by replacing a discharged battery by a charged battery at battery swapping stations (also referred to as swap station).”; P. [0045]: “For example, the one or more batteries of the electric vehicle may be charged at one or more charge stations, which may be located on private property (e.g., the home of the user, etc.)”; P. [0057]: “The charge spot 11 may provide electric current to the electric vehicles 3 for charging the batteries of said vehicles.  The charge spot 11 may be supplied with electric power from the power grid 4.” *Examiner notes that it is common and well known in the art for a home electrical system to receive power from a utility power system.).

Regarding claim 24, Campbell teaches the system of claim 18.
Campbell further teaches wherein the removable battery pack in the home power station provides power to the vehicle power station (see at least Campbell P. [0045]: “For example, the one or more batteries of the electric vehicle may be charged at one or more charge stations, which may be located on private property (e.g., the home of the user … Furthermore, in some embodiments, the one or more batteries of the electric vehicle may be exchanged for charged batteries at the one or more battery exchange stations within the electric vehicle service network 1.”; P. [0063]: “The swap station 12 may comprise a battery warehouse 122 in which batteries 123 are charged and stored and one or more battery swap lanes 121 for receiving a vehicle and exchanging a spent (or at least partially spent) battery in an electric vehicle 3 by a charged (or at least partially charged) battery from the battery warehouse 122.” *Examiner notes that it is the batteries being charged in the home charging station which are then used in the vehicles to power the vehicle power station; see also at least Campbell P. [0061]: “… maximal current able to be supplied on the cable connecting the charge spot to the power grid and on the cables connecting the electric vehicles to the charge spot (charging lines).” *Examiner notes that it is home power station, and particular via the batteries that are being charged in the home charging station, that provides power to the vehicle power station while the batteries being charged in the home charging station, because the batteries that are being charged in the home charging station are not in the vehicle, and therefore provide power to the vehicle power station from the home power station).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Campbell and SANLI, further in view of James et al. (US 20160176305), hereinafter James.
Regarding claim 21, Campbell teaches the system of claim 18.
Campbell does not explicitly teach wherein the home electrical system receives power from a photovoltaic solar system.
In the same field of endeavor, James teaches wherein the home electrical system receives power from a photovoltaic solar system (see at least James P. [0051]: “Home Power System module 115 shown in FIG. 1 may provide sub-tier management functionality to control a variety of AC household loads and for backup power facilities.  Each sub-tier function may manage a specific Home component, device, or element.  For example, Backup Power module 116 may control switching and connecting for an energy storage device such as a dedicated battery or batteries.  Off-Grid Power module 117 may supply power to the home from a solar panel array or batteries.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of supplying power to a home grid from a photovoltaic solar system as taught by James in the home grid of Campbell with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

	Regarding claim 22, Campbell teaches the system of claim 18.
	Campbell does not explicitly teach wherein the removable battery pack is mated with the home power station and provides power to the home electrical system.
	In the same field of endeavor, James teaches wherein the removable battery pack is mated with the home power station and provides power to the home electrical system (see at least James Figs. 4-11; P. [0078]: “Backup Power System 500 may convert DC power from either Energy Storage 520, comprising an energy source such as a battery, via power flow path 527, or PV Input source 525 via power flow path 522, to AC power in order to drive household AC loads at a sink at Home 510.”).
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention it would be obvious to combine the removable battery pack and home charging system of Campbell with the energy conversion from battery to home power system of James in order to drive household AC loads and thereby power items in a household (James P. [0078]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Campbell and SANLI, further in view of Ihara et al. (US 20170352919), hereinafter Ihara.
	Regarding claim 23, Campbell teaches the system of claim 18.
	Campbell does not explicitly teach wherein the home power station is electrically coupled to the vehicle power station and the home power station provides power to the vehicle power station.
	In the same field of endeavor, Ihara teaches wherein the home power station is electrically coupled to the vehicle power station and the home power station provides power to the vehicle power station (see at least Ihara Fig. 9., #90, 91, and 96; P. [0279]: “In this example, the power source 91 is coupled to an electric device 94 provided inside the house 89 and is allowed to be coupled to an electric vehicle 96 parked outside the house 89, for example.  Further, for example, the power source 91 is coupled to a private power generator 95 provided in the house 89 via the power hub 93, and is allowed to be coupled to an outside concentrating electric power system 97 via the smart meter 92 and the power hub 93.”).
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of coupling a home power station to an electric vehicle power station as taught by Ihara in the rechargeable battery and electrical system of Campbell in order to recharge an electric vehicle with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Campbell and SANLI, further in view of Foldesi (US 20180022227), hereinafter Foldesi.
Regarding claim 25, Campbell teaches the system of claim 18.
Campbell does not explicitly teach wherein the home electrical system provides power to the vehicle power station.
In the same field of endeavor, Foldesi teaches wherein the home electrical system provides power to the vehicle power station (see at least Foldesi Fig. 2; P. [0019]: “The charging module 106 is configured to convert or converts power (e.g., 110V AC power, 220V AC power, 240V AC power) transmitted from an external power source 108 (e.g., power from a utility grid of a house via an outlet, circuit, and/or panel, etc. and/or power from a charging or supercharging station) into power (e.g., DC power) storable by the power source 101 (e.g., the battery 110) to recharge the power source 101. In some embodiments, the charging module 106 can also be configured to convert DC power supplied by the power source 101 to AC power that is useable by the motor 104 to propel the vehicle.”).
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of coupling a home electrical system to an electric vehicle power station as taught by Foldesi in the rechargeable battery and electrical system of Campbell in order to recharge an electric vehicle with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 26, Campbell teaches the system of claim 18.
Campbell does not explicitly teach wherein the home power station is electrically coupled to the vehicle power station and the vehicle power station provides power to the home power station.
In the same field of endeavor, Foldesi teaches wherein the home power station is electrically coupled to the vehicle power station and the vehicle power station provides power to the home power station (see at least Foldesi P. [0022]: “The flow of power can be reversed (e.g., switched) from charging the power source 101 to being drawn off the power source 101 by one or more switches 118 (e.g., manual, automatic, on-board the vehicle, and/or off-board the vehicle) of the charging system 102 configured to reverse the flow of power between the power source 101 and external power source 108 (e.g., an electrical outlet, an electrical panel, and/or a main utility grid, e.g., of a house).  For example, power (e.g., DC) can be supplied from the power source 101 and converted by the charging module 106 to power (e.g., AC) that can be supplied to (e.g., via the connector 112) and used by the electrical loads 224 of the house 226.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the vehicle and home electrical grids of Campbell with the system capable of reversing an electrical flow from a rechargeable electric vehicle to a house electrical grid in order to provide power to a house during a power outage (Foldesi P. [0007]).

Response to Arguments
1.	Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive. 
2.	Applicant argues, on page 6 of 12 in the remarks filed 08/03/2022 that  “… it is clear from the Campbell reference that the swapping station described in the Campbell reference is only contemplated in commercial, non-residential locations. And as such, bi-stations - which may include a charging station and a swapping station - are also only contemplated in commercial, non-residential locations.” 
The Examiner respectfully disagrees, and kindly draws Applicant’s attention at page 3 of the office action above, along with Para [0045] of the Campbell reference, where it is discussed and clearly presented that “… one or more charge stations may be located on private property (e.g., the home of the user, etc.).”
Additionally, Applicant’s Specification or claims do not assign or suggest a particular definition to the term “stationary home power station” or otherwise indicate that this term is used in a manner other than its ordinary and customary meaning that the specified/claimed “stationary home power station” is connected to “home electrical grid/system.” The term “stationary home power station” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, beside that the specified/claimed “stationary home power station” is connected to “home electrical grid/system,” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention that includes a “stationary home power station” connected to “home electrical grid/system,” OR of a difference between a “stationary home power station” connected to “home electrical grid/system” that is, by definition, located on a private property (e.g., home of the user, etc.) and any other “power station” connected to other “electrical grid/system.”
For the above reason, hence, it is believed that the rejections should be maintained. 
3.	Applicant further argues, on pages 7-8 of 12 in the remarks filed 08/03/2022 that  “… it is also extremely clear that the Campbell reference describes in detail the complex nature of the swapping/exchange stations (requiring a warehouse, a conveyor system and a special swap platform) and makes no reference to such a station being located at a home of a user. It is more than clear that a swap station, as described in the Campbell reference, would not be located at a home of a user and the disclosure of the Campbell reference does not reasonably suggest to one of ordinary skill to locate such an exchange station at the home of a user;” that “… while a charging station may be located at a user's home, it is clear
that simply because a bi-station includes a charging station does not mean that a bi- station - and therefore a swapping station - could be located at a user's home. And quite the opposite would be the reasonable conclusion - that even though a charging station could be located at a user's home, due to the nature of the swapping station described in the Campbell reference, a bi-station could not be located at a user's home,” BUT, HOWEVER, Applicant does not explain, or provide any evidence on WHY it is also extremely clear is that the Campbell reference describes in detail the complex nature of the swapping/exchange stations (requiring a warehouse, a conveyor system and a special swap platform) and makes no reference to such a station being located at a home of a user; OR WHY it is more than clear that a swap station, as described in the Campbell reference, would not be located at a home of a user and the disclosure of the Campbell reference does not reasonably suggest to one of ordinary skill to locate such an exchange station at the home of a user; OR WHY while a charging station may be located at a user's home, it is clear that simply because a bi-station includes a charging station does not mean that a bi- station - and therefore a swapping station - could be located at a user's home; OR WHY it would be quite the opposite the reasonable conclusion - that even though a charging station could be located at a user's home, due to the nature of the swapping station described in the Campbell reference, a bi-station could not be located at a user's home.”
	The Examiner, in turn, with all the respect, kindly draws Applicant’s attention at pages 2-4 of the office action above, along with Para [0045] of the Campbell reference, where it is discussed in detail how the combination of references (Campbell in view of SANLI) teaches, suggests, and fully meets all the claimed elements, features, and limitations in the rejections of claims 18-20 and 24.
For the above reason, hence, it is believed that the rejections should be maintained. 
4.	Applicant further argues, on page 8 of 12 in the remarks filed 08/03/2022 that  “[t]he Office's assertion that it would be obvious to locate a bi-station at a user's home because a charging station could be located at a user's home is not reasonable and does not seem to take into account the requirements - as described by the Campbell reference - of a swapping station. It is clear that a swapping station, as described in the Campbell reference, requires a commercial space and as such, a bi-station (which includes a swapping station) requires a commercial space;” that “[c]learly, the Campbell reference does not disclose all of the features asserted by the Office,” BUT, HOWEVER, Applicant does not explain, or provide any evidence on WHY the Office's assertion that it would be obvious to locate a bi-station at a user's home because a charging station could be located at a user's home is not reasonable and does not seem to take into account the requirements - as described by the Campbell reference - of a swapping station; OR WHY it is clear that a swapping station, as described in the Campbell reference, requires a commercial space and as such, a bi-station (which includes a swapping station) requires a commercial space, OR WHY, clearly, the Campbell reference does not disclose all of the features asserted by the Office.
The Examiner, in turn, with all the respect, kindly draws Applicant’s attention at pages 2-4 of the office action above, along with Para [0045] of the Campbell reference, where it is discussed in detail how the combination of references (Campbell in view of SANLI) teaches, suggests, and fully meets all the claimed elements, features, and limitations in the rejections of claims 18-20 and 24.
For the above reason, hence, it is believed that the rejections should be maintained. 
5.	Applicant further argues, on pages 8-9 of 12 in the remarks filed 08/03/2022 that  “… the Sanli reference does not provide such a battery pack;” that “… the Sanli reference does not teach or suggest a home power station;” that “[t]he Sanli reference clearly teaches a commercial location;” that “[w]hile the Sanli reference mentions residential areas, it does not state residences;” that “[w]hile this is a subtle difference, it is telling that clearly the stations described in the Sanli reference are not residential/home stations but commercial stations;” that “[o]therwise, the user would not have to drive to such a station;” that “… Sanli reference does not overcome the shortcomings of the Campbell reference;” that “… vending machines disclosed in the Sanli reference are nothing more than the swapping stations disclosed in the Campbell reference and offer no additional teaching as to a home power station; “ that “… vending machines, in Sanli reference, are clearly commercial in nature and not residential,” BUT, HOWEVER, Applicant does not explain, or provide any evidence on WHY Sanli reference does not provide such a battery pack; OR WHY the Sanli reference does not teach or suggest a home power station; OR WHY the Sanli reference clearly teaches a commercial location; OR WHY, while the Sanli reference mentions residential areas, it does not state residences; OR WHY, while this is a subtle difference, it is telling that clearly the stations described in the Sanli reference are not residential/home stations but commercial stations; OR WHY, otherwise, the user would not have to drive to such a station; OR WHY Sanli reference does not overcome the shortcomings of the Campbell reference; OR WHY vending machines disclosed in the Sanli reference are nothing more than the swapping stations disclosed in the Campbell reference and offer no additional teaching as to a home power station; OR WHY vending machines, in Sanli reference, are clearly commercial in nature and not residential.
The Examiner, in turn, with all the respect, kindly draws Applicant’s attention at pages 2-4 of the office action above, along with Para [0045] of the Campbell reference, where it is discussed in detail how the combination of references (Campbell in view of SANLI) teaches, suggests, and fully meets all the claimed elements, features, and limitations in the rejections of claims 18-20 and 24.
For the above reason, hence, it is believed that the rejections should be maintained. 
6.	In response to applicant’s argument, on page 9 of 12 in the remarks filed 08/03/2022, that “… neither the Campbell reference nor the Sanli reference, whether taken in combination or alone, suggest all of the features of claim 18 and therefore do not render obvious claim 18;” that “… claim 18 is patentably distinct from the Campbell reference and/or the Sanli reference, whether taken in combination or alone,” the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner, in turn, with all the respect, kindly draws Applicant’s attention at pages 2-4 of the office action above, along with Para [0045] of the Campbell reference, where it is discussed in detail how the combination of references (Campbell in view of SANLI) teaches, suggests, and fully meets all the claimed elements, features, and limitations in the rejections of claims 18-20 and 24.
For the above reason, hence, it is believed that the rejections should be maintained. 
7.	Regarding the applicant’s argument, on page 9 of 12 in the remarks filed 08/03/2022, with respect to claims 19-20 that “… as claims 19-20 are dependent from claim 18, for at least the reasons noted above with respect to claim 18, these claims are also patentably distinct from the Campbell reference,” the examiner presents the same arguments regarding the rejection as presented for claim 18. For the above reason, it is believed that the rejections should be maintained.
8.	Regarding the applicant’s argument, on page 9 of 12 in the remarks filed 08/03/2022, with respect to claim 24 that “… as the home power station is more akin to the swapping station of the Campbell reference and the Campbell reference does not disclose that, when the battery pack is in the swapping station 12 the battery pack can be used to provide power to the vehicle. It is only by way of a charging station ( or at least the charging station portion of a bi-station) that a vehicle can be charged according to the Campbell reference. The Campbell reference does not teach, disclose or suggest that a removable battery pack in a home power station can be used to provide power to a vehicle power station. At best, the Campbell reference discloses that a battery pack in a swapping station may be swapped with a battery pack in a vehicle and a charging station may charge a battery pack in a vehicle For at least this reason and the reasons noted above with respect to claim 18, this claim,” the examiner presents the same arguments regarding the rejection as presented for rejections of claim 24 on pages 5-6 of the office action above, where it is discussed as the following: “(see at least Campbell P. [0045]: “For example, the one or more batteries of the electric vehicle may be charged at one or more charge stations, which may be located on private property (e.g., the home of the user … Furthermore, in some embodiments, the one or more batteries of the electric vehicle may be exchanged for charged batteries at the one or more battery exchange stations within the electric vehicle service network 1.”; P. [0063]: “The swap station 12 may comprise a battery warehouse 122 in which batteries 123 are charged and stored and one or more battery swap lanes 121 for receiving a vehicle and exchanging a spent (or at least partially spent) battery in an electric vehicle 3 by a charged (or at least partially charged) battery from the battery warehouse 122.” *Examiner notes that it is the batteries being charged in the home charging station which are then used in the vehicles to power the vehicle power station; see also at least Campbell P. [0061]: “… maximal current able to be supplied on the cable connecting the charge spot to the power grid and on the cables connecting the electric vehicles to the charge spot (charging lines).” *Examiner notes that it is home power station, and particular via the batteries that are being charged in the home charging station, that provides power to the vehicle power station while the batteries being charged in the home charging station, because the batteries that are being charged in the home charging station are not in the vehicle, and therefore provide power to the vehicle power station from the home power station).” For the above reason, it is believed that the rejections should be maintained.
9.	Regarding the applicant’s argument, on pages 10-11 of 12 in the remarks filed 08/03/2022, with respect to claims 21-22 that “[n]either the Campbell reference, the Sanli reference nor the James reference disclose, teach or suggest a removable battery pack that can be accepted in a port of a home power station and a port of a vehicle power station and can provide power to a home electrical system,” and that “… these claims are dependent upon independent claim 18, and as the Office does not assert that the James reference overcomes the deficiencies of the Campbell reference and/or the Sanli reference and the James reference does not, in fact, overcome the deficiencies of the Campbell reference and/or the Sanli reference, as noted above, for at least the reasons noted above, claims 21 and 22 are patentably distinct from the Campbell, Sanli and James references, whether taken alone or in combination,” the examiner presents the same arguments regarding the rejection as presented for claim 18. For the above reason, it is believed that the rejections should be maintained.
10.	Regarding the applicant’s argument, on page 11 of 12 in the remarks filed 08/03/2022, with respect to claim 23 that “… as this claim is dependent upon independent claim 18, and as the Office does not assert that the Ihara reference overcomes the deficiencies of the Campbell reference and/or the Sanli reference and the Ihara reference does not, in fact, overcome the deficiencies of the Campbell reference and/or the Sanli reference, as noted above, for at least the reasons noted above, claim 21 is patentably distinct from the Campbell, Sanli and Ihara references, whether taken alone or in combination,” the examiner presents the same arguments regarding the rejection as presented for claim 18. For the above reason, it is believed that the rejections should be maintained.
11.	Regarding the applicant’s argument, on page 11 of 12 in the remarks filed 08/03/2022, with respect to claims 25-26 that “… as these claims are dependent upon independent claim 18, and as the Office does not assert that the Foldesi reference overcomes the deficiencies of the Campbell reference and/or the Sanli reference and the Foldesi reference does not, in fact, overcome the deficiencies of the Campbell reference and/or the Sanli reference, as noted above, for at least the reasons noted above, claims 25 and 26 are patentably distinct from the Campbell, Sanli and Foldesi references, whether taken alone or in combination.,” the examiner presents the same arguments regarding the rejection as presented for claim 18. For the above reason, it is believed that the rejections should be maintained.


Conclusion
           THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday. 
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662